Citation Nr: 1642460	
Decision Date: 11/03/16    Archive Date: 11/18/16

DOCKET NO.  01-02 384A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent evaluation for L4-S1 lumbar spine stenosis with intervertebral disc syndrome at L4-S1 (low back disability) from April 3, 2008.  


REPRESENTATION

Appellant represented by:	Robert Chisholm, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel
INTRODUCTION

The Veteran had active Air Force service from December 1977 to December 1981 and from March 1982 to March 1988. 

This appeal originally came before the Board of Veterans Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office in Los Angeles, California (RO) issued in April 2000, February 2006, and October 2006.  When the appeal came before the Board in April 2013, the RO in North Little Rock, Arkansas had jurisdiction, and remains the RO of record. 

The Veteran testified at a Travel Board Hearing before the undersigned sitting at the RO in February 2013, and a transcript of the hearing is of record.

In April 2013, the Board Remanded four issues then on appeal.  In April 2015, the Board, in pertinent part, Remanded a claim for service connection for bilateral hearing loss, and granted an initial 20 percent evaluation, but no higher evaluation, for L4-S1 lumbar spine stenosis with intervertebral disc syndrome at L4-S1 (low back disability) from April 3, 2008.  

To the extent that the April 2015 Board decision denied an initial evaluation in excess of 20 percent for low back disability, from April 3, 2008, the Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (CAVC).  In March 2016, the parties submitted a Joint Motion for Partial Remand addressing the denial of an initial evaluation in excess of 20 percent for low back disability from April 3, 2008.  The CAVC incorporated that Motion into a March 2016 Order.  The issue returns to the Board.  

In February 2016, the Board Remanded the claim of entitlement to service connection for bilateral hearing loss.  The electronic record discloses that the Veteran was afforded VA audiologic examination in October 2016.  The record does not reflect that the agency of original jurisdiction (AOJ) has yet readjudicated the claim.  No issue regarding bilateral hearing loss is within the Board's jurisdiction at this time.  
The Board notes that the Veteran submitted a claim for increased compensation based on individual unemployability in September 2016.  The record on appeal does not reflect that the AOJ has adjudicated that claim.  No issue regarding individual unemployability is before the Board on appeal.

The record before the Board consists solely of electronic records within Virtual VA and the Veterans Benefits Management System.  The Veteran's claims file is entirely electronic.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The March 2016 Joint Motion for Partial Remand directs that the Board provide a more specific discussion as to whether the Veteran suffers from additional functional loss or limitation of motion during flare-ups as a result of pain, beginning April 3, 2008.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The lumbar examinations of record do not allow the detailed discussion of the severity of the Veteran's lumbar disability over the lengthy period anticipated in the Joint Motion.  See also Correia v. McDonald, 28 Vet. App. 158 (2016).  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran another opportunity to identify any pertinent non-VA (private) medical records and pertinent non-clinical records.  If any requested outstanding records for which authorization has been provided cannot be obtained, the Veteran should be notified of such.

2.  The AOJ should review the Veteran's VA clinical records from April 3, 2008 to the present to determine whether all VA records, especially records of his treatment in 2008 and from October 2012 to the present, are complete.  

A record of the medications prescribed for the Veteran from April 3, 2008 to the present should be associated with the record, including information as to when prescribed medications were refilled.  

The AOJ should review the clinical records associated with the claims file to assure that records of assistive devices dispensed are complete and that reports of all VA radiologic examinations, emergency evaluations, and procedures performed are of record.  

3.  The Veteran should be afforded a new examination to evaluate the severity of his service-connected low back disability.  The claims folder must be made available to and reviewed by the examiner.  Indicated studies should be performed.  The examiner should record a detailed history of Veteran's report of actual functional losses due to pain during flare-ups during the period from April 3, 2008, to the present.  The Veteran should be asked to describe the effects of the severity of lumbar disability in terms of his ability to perform activities, to include activities of daily living.  

The examiner should describe the current severity of the lumbar spine disability.  The examiner should record the results of range of motion testing for pain on both active and passive motion and in weight-bearing and non-weight-bearing or state why such testing is not warranted or not feasible.

The examiner should describe the Veteran's current additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss, such as functional loss due to pain.  The examiner should describe the approximate date of onset of the current additional functional impairment, and should provide an opinion comparing the current functional impairment to the functional impairment manifested as of April 3, 2008.  The examiner should identify, to the extent possible, periods of increases or decreases in the average percentage of time the Veteran was affected by additional functional loss from April 3, 2008, to the present.  

The examiner should state whether the functional effects of lumbar disability have fluctuated in severity over the period of time from April 3, 2008, to the present.  The examiner should also note whether the low back disability has resulted in incapacitating episodes since April 3, 2008, and indicate the total duration of any episodes, with reference to clinical evidence 

If the severity of functional loss has varied during identifiable periods, such as months or years, the examiner should describe, to the extent possible, when periods of additional functional loss began and ended, referencing objective clinical evidence supporting reports of increased functional loss.  If it is not feasible to describe the functional effects of severity of lumbar disability over the course of time since April 3, 2008, to the present without resort to speculation, then the examiner must provide an explanation for why this is so. 

A complete rationale must be provided for all opinions offered. If an opinion cannot be offered without resort to mere speculation, the examiner should fully discuss why this is the case.

4.  The Veteran must be advised of the importance of reporting to the scheduled VA examination and of the possible adverse consequences of failing, without good cause, to so report.  See 38 C.F.R. § 3.655 (2015).  A copy of the notification letter sent to the Veteran advising him of the time, date, and location of the scheduled examination must be included in the claims folder and must reflect that it was sent to his last known address of record.  If he fails to report, the claims folder must indicate whether the notification letter was returned as undeliverable.  

5.  After completing the above, the Veteran's claim on appeal should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L. M. BARNARD 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




